Citation Nr: 0610107	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-19 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for laryngitis.

3.  Entitlement to an increased (compensable) rating for 
chronic tonsillitis, status post tonsillectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1975.  He thereafter had service in the U.S. Army 
Reserves until November 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran testified before the undersigned at a hearing 
held at the RO in June 2003.  A transcript of that hearing is 
of record.  

The Board remanded this case in February 2005 for additional 
development.  The case has been returned to the Board for 
appellate disposition. 


FINDINGS OF FACT

1.  The veteran's sinusitis was first manifested during a 
period of active duty for training.

2.  The veteran's laryngitis was first manifested during a 
period of active duty for training.

3.  The veteran's tonsils are enucleated, but he does not 
experience any episodes of tonsillitis and he does not have 
hoarseness with inflammation of cords or mucous membrane that 
is associated with his service-connected chronic tonsillitis 
disorder.




CONCLUSIONS OF LAW

1.  The veteran' sinusitis originated during a period of 
active duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2005).
 
2.  The veteran's laryngitis originated during a period of 
active duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2005).

3.  The criteria for a compensable rating for chronic 
tonsillitis, status post tonsillectomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.20, 4.31, 4.97, Diagnostic Code 6516 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in March 2002 and March 2005 correspondences.  
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by VA.  38 U.S.C.A. § 5103A.  The record also 
reflects that the veteran was examined by VA in connection 
with this appeal.  The Board notes that a medical opinion has 
not been obtained addressing whether his sinusitis and 
laryngitis are etiologically related to a period of active 
duty for training as claimed by the veteran.  In light of the 
disposition of those claims below, however, the Board finds 
that the veteran has not been prejudiced by the Board 
proceeding to the merits of this case.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive VCAA notice prior 
to the April 1998 rating decision from which this appeal 
originates.  As to the increased rating issue, however, the 
rating decision and November 1998 statement of the case both 
informed him of the criteria for establishing entitlement to 
a compensable rating.  In addition, the March 2002 and March 
2005 VCAA letters provided him with the 38 U.S.C.A. § 5103(a) 
notice to which he is entitled.  As will be discussed below, 
the Board has concluded that service connection is warranted 
for his sinusitis and laryngitis claims.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the April 1998 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notices 
is harmless.

The Board notes that the veteran has not received VCAA notice 
as to the "downstream" element of his claims, namely the 
proper disability ratings or effective dates assignable in 
the event the claims are successful.  As will be explained 
below, the Board finds that the veteran is not entitled to a 
compensable rating for his tonsillitis disorder; the failure 
to afford him any appropriate notice of the "downstream" 
element of any effective date is consequently not prejudicial 
to him.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006); Bernard.  As to his 
service connection claims, while he has not been apprised of 
the information and evidence necessary to substantiate the 
proper initial disability ratings or effective dates of 
service connection, the Board notes that the RO will be 
responsible for addressing any notice defect with respect to 
those elements when effectuating the award.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.





I.  Service connection

Factual background

The veteran contends that his sinusitis and laryngitis either 
originated during a period of active duty for training, or 
were caused or chronically worsened by his service-connected 
chronic tonsillitis disorder.

Service medical records for the veteran's period of active 
service show that in April 1975 he complained of a sinus 
problem, and was noted to have a history of sinusitis 
problems and allergies; he was not diagnosed with sinusitis 
at any point in service.  The records are silent for any 
reference to laryngitis.

Records associated with the veteran's service in the U.S. 
Army Reserves show that he reported a history of colds on 
examination in July 1980.  Periodic examinations from that 
time until July 1987 were negative for any sinus or throat 
complaints or findings; the July 1987 examination noted a 
history of a tonsillectomy.  A May 1993 quadrennial 
examination was negative for abnormalities, but noted a 
history of frequent throat infections.  The records show that 
in June 1997, during an apparent period of active duty for 
training, he was treated for "chronic" laryngitis, and for 
sinusitis.

VA treatment records for January 1979 to March 2005 show 
treatment for nasopharyngitis and upper respiratory 
infections, but not for sinusitis or laryngitis until June 
1997.  In April 2000 his sinusitis was thought to have an 
underlying allergic component, and the records show continued 
treatment for recurring sinusitis and hoarseness.

Private medical records for March 1989 to September 2003 
document complaints of hoarseness in April 1995, but do not 
record a diagnosis of sinusitis or laryngitis.

At a March 1998 VA examination, the veteran complained of 
recurrent hoarseness.  Sinus X-ray studies were normal, and 
the examiner diagnosed mild chronic laryngitis.

In a May 2002 statement, a private physician noted that X-ray 
studies he reviewed of the veteran's sinuses showed left 
maxillary sinus mucoperiosteal thickening.  The physician 
noted that the veteran presented in April 2002 with sinusitis 
symptoms and hoarseness, which resolved by the next month.

At his June 2003 travel Board hearing, the veteran testified 
that his sinusitis and laryngitis first appeared during a 
period of active duty for training in 1987.

In an October 2003 statement, a private physician indicated 
that the veteran had a history of sinusitis and laryngitis, 
with symptoms beginning over 10 years ago.  The physician 
noted that the veteran's current symptoms were consistent 
with sinusitis.  

The veteran was examined by VA in March 2005, at which time 
the examiner diagnosed maxillary sinusitis.  He concluded 
that the veteran's laryngitis was not caused by tonsillitis.  
The examiner prepared subsequent addendums in November 2005 
and December 2005.  In November 2005 he concluded that the 
veteran's sinusitis and laryngitis were not associated with 
chronic tonsillitis.  In December 2005 he noted that 
sinusitis and laryngitis were separate independent clinical 
entities from tonsillitis, having multiple different 
etiologies, and which were not related to service-connected 
disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

A.  Sinusitis

Although the service medical records for the veteran's period 
of active duty note a history of sinusitis, the records 
themselves are silent for any actual diagnosis of sinusitis.  
Nor do private or VA treatment records document treatment for 
sinusitis until shortly after June 1997.  Service records for 
the veteran's service in the Army Reserves show that in June 
1997 he was treated for sinusitis.  Given that the records 
for June 1997 are spaced apart by 8 days, the Board finds it 
reasonable to assume that the veteran was participating in 
active duty for training when the sinusitis was diagnosed.  
Subsequent VA records in particular document continued 
treatment for chronic sinusitis, and X-ray studies confirm 
the presence of that disorder.

In short, the record shows that the veteran was first 
diagnosed with sinusitis while participating in a period of 
active duty for training, and that he continued to 
demonstrate sinusitis of a chronic nature since shortly 
following that period of service.  

Although there is no medical opinion on file specifically 
linking the current sinusitis to service, given the findings 
in service and the evidence showing recurrence of sinusitis 
since that time, the Board will resolve reasonable doubt in 
the veteran's favor and conclude that his current sinusitis 
originated during his period of apparent active duty for 
training in June 1997.  The claim is granted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


B.  Laryngitis

Service medical records for the veteran's period of active 
duty are silent for any reference to laryngitis, and while he 
was noted in April 1995 to have hoarseness, he was not 
diagnosed with laryngitis at that time, or prior to June 
1997.  The first recorded diagnosis of laryngitis is 
contained in service records for the veteran's apparent 
period of active duty for training in June 1997.  Treatment 
records following that service document continued treatment 
for chronic laryngitis.
 
In sum, the record shows that the veteran was first diagnosed 
with laryngitis while participating in a period of active 
duty for training, and that he continued to demonstrate 
laryngitis of a chronic nature since shortly following that 
period of service.  Although there is no medical opinion 
specifically linking the current laryngitis to service, given 
the findings in service and the evidence showing recurrence 
of laryngitis since that time, the Board resolves reasonable 
doubt in the veteran's favor and concludes that his current 
laryngitis originated during his period of apparent active 
duty for training in June 1997.  The claim therefore is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II.  Increased rating

Initially, it is noted that, in accordance with 38 C.F.R. 
§§ 4.1, 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected chronic 
tonsillitis, status post tonsillectomy, but the Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent rating under a diagnostic code, a zero percent rating 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

A review of the record reveals that service connection for 
chronic tonsillitis was granted in July 1976, and initially 
evaluated as noncompensably disabling.  This evaluation has 
remained in effect since that time.

VA treatment records for January 1979 to March 2005 show that 
the veteran underwent a tonsillectomy in November 1981.  The 
more recent records document treatment for recurrent sore 
throats, coughing, and phlegm production attributed to 
chronic nasopharyngitis and upper respiratory infections.  
Physical examination disclosed the absence of any throat 
lesions, but in May 2003 the veteran presented with a 
hyperemic pharynx, and two pustules of pus in the posterior 
pharynx.  Pharyngeal hyperemia was also noted in August 2003, 
but the mucosa was without lesions.  They also show treatment 
for sinusitis and laryngitis, with symptoms including 
hoarseness. 

Private medical records for 1995 to September 2003 document 
complaints of hoarseness in April 1995.  They also show 
treatment for recurrent sore throats attributed generally to 
upper respiratory infections and pharyngitis, although in May 
1995 the complaints were attributed to tonsillitis.

On VA examination in May 1996, the examiner noted that the 
veteran's tonsils were absent.  He exhibited a congested 
oropharynx, but a normal larynx.  The examiner diagnosed 
diphtheria oropharyngitis.

The veteran attended a VA examination in March 1998.  He 
complained of recurrent hoarseness.  Physical examination of 
the nose and throat was negative for any identified 
abnormalities.  The examiner diagnosed mild chronic 
laryngitis.  

On file is a May 2002 statement by a private physician, who 
indicates that he evaluated the veteran in 1996 for 
complaints of chronic throat discomfort since the 
tonsillectomy.  Physical examination was normal, except for a 
deviated nasal septum and nasopharyngeal changes.  His 
tonsils were described as enucleated.  The physician noted 
that the veteran presented in April 2002 with hoarseness, but 
that the hoarseness had resolved by the next month.

At his June 2003 travel Board, the veteran testified that his 
tonsillitis disorder caused him trouble with breathing and 
eating, and with headaches that sometimes caused him to miss 
work.  He also testified as to occasional loss of voice and 
sore throats.  He indicated that medications he used for 
tonsillitis occasionally interfered with his job at a 
pharmacy.

When examined by VA in March 2005, the veteran reported a 
history of a tonsillectomy.  He complained of right eye pain, 
sore throat, acid reflux, nasal congestion, and monthly 
tonsillitis.  Physical examination of the pharynx showed 
absent tonsils, with normal mucosa.  The examiner concluded 
that the veteran had a normal nasopharyngeal examination, and 
indicated that the appellant could not have tonsillitis in 
the absence of tonsils.  He also essentially concluded that 
the laryngitis was not associated with tonsillitis.  

The VA examiner prepared three subsequent addendums in March 
2005, November 2005 and December 2005.  In March 2005, he 
clarified that only in rare cases is there recurrence of 
tissue following a tonsillectomy, which can then be subject 
to infection; the examiner indicated that the veteran did not 
have any such recurrence of tissue, and therefore could not 
have further tonsillitis.  In November 2005 and December 
2005, he opined that the veteran's laryngitis was not 
associated with chronic tonsillitis, and that the tonsillitis 
had resolved with the tonsillectomy.

The RO has historically evaluated the veteran's tonsillitis 
disorder as noncompensably disabling, by analogy, under the 
provisions of 38 C.F.R. § 4.97, Part 4, Diagnostic Code 6516.  
That code provides that chronic laryngitis productive of 
hoarseness, with inflammation of cords or mucous membrane, is 
to be rated as 10 percent disabling.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on a biopsy.  38 C.F.R. § 4.97, DC 6516.

After reviewing the evidence on file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating.  The record shows that the 
veteran experiences symptoms including sore throats, coughing 
and phlegm production, but that those symptoms have been 
attributed to nasopharyngitis and not, with limited 
exception, to his history of tonsillitis.

Although private medical records at times have suggested that 
those symptoms were attributable to tonsillitis, the record 
shows that the veteran's tonsils were removed in 1981, and 
the March 2005 examiner made clear that the removal of 
tonsils, except in rare circumstances not present in this 
case, precludes the occurrence of tonsillitis.  The March 
2005 examiner essentially determined that the veteran had no 
residual symptoms from the service connected tonsillitis 
disorder, and specifically found that the laryngitis was 
unrelated to that disorder.

Moreover, while treatment records show some hyperemia with 
pus pustules on one occasion, examination of the throat has 
otherwise been entirely negative for evidence of any vocal 
cord or mucous membrane irritation.  VA examination in March 
1998 noted laryngitis, but showed no throat abnormalities.  
The March 2005 examiner noted that the throat mucosa was 
normal and that examination of the nasopharynx in general was 
negative for any abnormalities.

In short, the evidence as a whole fails to demonstrate any 
hoarseness attributable to the service-connected tonsillitis 
disorder, or any inflammation of cords or mucous membrane, 
and does not show any thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on a biopsy.  
The preponderance of the evidence is therefore against a 
compensable evaluation for chronic tonsillitis, status post 
tonsillectomy.  The claim is denied.  38 C.F.R. § 4.3.

Additionally, the Board finds that the evidence in this claim 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule, as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Finally, the Board has considered whether this case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The veteran contends that headaches from 
his tonsillitis, as well as medications used for tonsillitis, 
cause him to miss work.  Notably, however, he has not adduced 
any evidence showing interference of his service-connected 
disorder with his job in a pharmacy, which he has held since 
1988.  Moreover, the Board points out that none of his 
treating or examining physicians have attributed any 
headaches to his tonsillitis disorder, and that it is 
unlikely any medications he is using are for tonsillitis, 
given that he has no tonsils.  There is otherwise no evidence 
suggesting marked interference of the disorder at issue with 
employment.
 
In addition, there is no evidence that the veteran's service-
connected disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional in any way not contemplated by 
VA's Schedule for Rating Disabilities.  Therefore, the Board 
is of the opinion that the criteria for submission of this 
particular matter for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, entitlement to service connection for sinusitis is 
granted.

Subject to the provisions governing the payment of monetary 
benefits, entitlement to service connection for laryngitis is 
granted.

Entitlement to an increased rating for chronic tonsillitis, 
status post tonsillectomy, is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


